DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Baile Xie (Reg. NO. 78,380) on 09/09/2021.  

The application has been amended as follows:

Claim 15. (Currently Amended) A system, comprising:
a consensus node;
a client node;
wherein the consensus node is on a blockchain network, and the client node is off the blockchain network;
the consensus node comprising:
a consensus node computing device; and
a consensus node storage device storing first computer-readable instructions that when executed by the consensus node computing device cause the consensus node computing device to perform operations of:
receiving a content of a blockchain transaction of the client node, wherein the content of the blockchain transaction comprises:
a first commitment value of a pre-transaction account balance of the client node and a first random number;
a second commitment value of a transaction amount of the blockchain transaction and a second random number;
a third commitment value of a post-transaction account balance of the client node;

a second encrypted transaction information of both the transaction amount of the blockchain transaction and the second random number, the second encrypted transaction information of both the transaction amount of the blockchain transaction and the second random number encrypting both the transaction amount of the blockchain transaction and the second random number using the secret key of the client node; and
one or more zero-knowledge proofs of transaction data of the blockchain transaction;
verifying that the blockchain transaction is valid based on the first commitment value, the second commitment value, the third commitment value, and the one or more zero-knowledge proofs of the transaction data of the blockchain transaction, wherein verifying that the blockchain transaction is valid comprises:
verifying that the first commitment value, the second commitment value, and the third commitment value based on a cryptographic commitment scheme; and
determining that the client node has enough account balance to transfer by verifying the one or more zero-knowledge proofs of the transaction data;
in response to verifying that the blockchain transaction is valid, storing the first encrypted transaction information and the second encrypted transaction information on a blockchain of the blockchain network;
receiving a request from the client node  off the blockchain network for retrieving the first encrypted transaction information and the second encrypted transaction information stored on the blockchain; and
sending the first encrypted transaction information of both the pre-transaction account balance and the first random number and the second encrypted transaction information of both the transaction amount of the blockchain transaction and the second random number to the client node;

a client node computing device; and
a client node storage device storing second computer-readable instructions that when executed by the client node computing device cause the client node computing device to perform operations of:
determining that the secret key is not in a local data storage of the client node;
in response to determining that the secret key is not in the local data storage, recovering the secret key as a recovered secret key according to a threshold secret sharing scheme; and
decrypting the first encrypted transaction information of both the pre-transaction account balance and the first random number and the second encrypted transaction information of both the transaction amount of the blockchain transaction and the second random number using the recovered secret key. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method of storing and recovering encrypted transaction information in blockchain network.  Specifically, the present claims involve a consensus node receiving a content of a blockchain transaction of the client node, wherein the content of the blockchain transaction comprises: a first commitment value of a pre-transaction account balance of the client node and a first random number; a second commitment value of a transaction amount of the blockchain transaction and a second random number; a third commitment value of a post-transaction account balance of the client node; a first encrypted transaction information of both the pre-transaction account balance and the first random number, the first encrypted transaction information of both the pre-transaction account balance and the first random number encrypting both the pre-transaction account balance and the first random number using a secret key of the client node; a second encrypted transaction information of both the transaction amount of the blockchain transaction and the second random number, the second encrypted transaction information of both the transaction amount of the blockchain transaction and the second random number encrypting both the transaction amount of the blockchain transaction and the second random number using the secret key of the client node; and one or more zero-knowledge proofs of  in response to determining the secrete key is not in the local data storage, recovering the secret key as a recovered secret key according to a threshold secret sharing scheme; and decrypting the first encrypted transaction information of both the pre-transaction account balance and the first random number and the second encrypted transaction information of both the transaction amount of the blockchain transaction and the second random number using the recovered secret key. 
The closest prior art of US20160358165A1 (“Maxwell”) discloses the consensus node receiving a content of a blockchain transaction of the client node, wherein the content of the blockchain transaction comprises: (Fig. 4 item 410) a first commitment value of a pre-transaction account balance of the client node; (paras 0005, 0017, 0026) a second commitment value of a transaction amount of the blockchain transaction; (paras 0005, 0017, 0026) a first encrypted transaction information of the pre-transaction account balance; (Fig. 4 item 410; abs, paras 0005, 0029) a second encrypted transaction information of the transaction amount of the blockchain transaction; and (Fig. 4 item 410; abs, paras 0005, 0026, 0029) one or more zero-knowledge proofs of the transaction data of the blockchain transaction; (para 0029) verifying that the blockchain transaction is valid based on the first commitment value, the second 
However, the prior arts do not disclose the client node determining that the secret key is not in a local data storage of the client node; in response to determining the secrete key is not in the local data storage, recovering the secret key as a recovered secret key according to a threshold secret sharing scheme; and decrypting the first encrypted transaction information of both the pre-transaction account balance and the first random number and the second encrypted transaction information of both the transaction amount of the blockchain transaction and the second random number using the recovered secret key.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGYING ZHOU whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        



/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685